Citation Nr: 9906656	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-16 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966, including a tour of duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating determination of the San Juan, 
Puerto Rico, Regional Office (RO) which denied entitlement to 
service connection for PTSD.  The veteran filed a notice of 
disagreement and has perfected a substantive appeal.  During 
the pendency of this matter, the veteran's claims file was 
transferred to the RO in St. Petersburg, Florida.  In August 
1997, the veteran and his spouse testified at a hearing 
before the hearing officer of the RO.


FINDINGS OF FACT

1. All of the evidence necessary for an equitable 
adjudication of this matter has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The claim of a stressor due to combat with the enemy is 
not confirmed. 

4.  Competent evidence of PTSD as a result of active service 
has not been presented.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
PTSD is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1997); 38 C.F.R. §§ 3.303, 3.304 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved is whether or 
not the veteran has submitted a well-grounded claim for 
service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991).  Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a 
person who submits a claim for benefits administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  A well-grounded 
claim is a plausible claim, one that is meritorious on its 
own or capable of substantiation.  Robinette v. Brown, 
8 Vet.App. 69, 73-74 (1995); Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  The United States Court of Veterans 
Appeals (Court) has further held that where the determinative 
issue involves either medical etiology or a medical 
diagnosis, competent medical evidence is ordinarily required 
to fulfill the well-grounded claim requirement of section 
5107(a).  Edenfield v. Brown, 8 Vet.App. 384, 388 (1995) (en 
banc).  Thus, in order for a service connection claim to be 
well grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and of a nexus between the inservice 
injury or aggravation and the current disability.  Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).  If the claimant has not 
presented a well-grounded claim, then the appeal fails as to 
that claim, and the Board is under no duty under 38 U.S.C.A. 
§ 5107(a) (West 1997) to assist the claimant in the 
development of that claim.  Murphy, 1 Vet.App. at 81. 

Compensation is payable to a veteran for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991); see 38 C.F.R. §§ 3.303, 3.304 (1998).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  In 
addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998). 
Service connection for PTSD requires (1) a current, clear 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
inservice stressor); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).   If the stressor is related to combat, then service 
department evidence or a combat citation or award that the 
veteran engaged in combat will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.

The veteran and his spouse testified before a hearing officer 
of the RO in August 1997.  He asserted that he incurred PTSD 
as a result of his active military service.  Specifically, he 
states that he experienced stressful events associated with 
his duty as a supply handler while stationed in Qui-Nhon, in 
the Republic of Vietnam, and nearby towns and places.  The 
veteran indicated that he did not see any combat, but that he 
witnessed several wounded and killed soldiers.  He specified 
his stressors as including witnessing a soldier killed by an 
exploding tire from a water tank; experiencing fire and 
explosions from grenades; and witnessing a helicopter crash.  
The veteran's spouse testified that she had known the veteran 
all his life and that prior to service he was a nice, happy, 
normal man, but that subsequent to service, there was a 
drastic change whereby he was exhibiting symptoms associated 
with PTSD.

In August 1997, the RO requested confirmation of the 
aforestated stressors from the U.S. Army Joint Services 
Environmental Support Group (ESG).  ESG responded by 
indicating that they could not confirm all of the asserted 
stressors, but directed that the National Personnel Records 
Center (NPRC) could be able to provide the requested 
information.  In February 1998, the U.S. Armed Services 
Center for Research of Unit Records reported that the only 
casualty listed in the 1965 and 1966 unit histories submitted 
by the 71st Transportation Company (the veteran's unit in the 
Republic of Vietnam), was a Private First Class [redacted]
[redacted], who was killed September 26, 1965, when he was 
struck by a line and fell from a Mike-Boat into the water.  
Review of the 1965 and 1966 Morning Reports were unable to 
verify that the veteran witnessed a soldier being killed when 
a tire from a water tank exploded.

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of symptoms 
associated with PTSD during his period of active service.  
Nevertheless, service connection could still be awarded if 
the veteran could establish that PTSD is due to service.  
38 C.F.R. § 3.304 (1998).  In order to establish such a nexus 
between service and a current disability, the veteran would 
have to submit competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992) (layperson is generally 
not capable of opining on matter requiring knowledge of 
medical principles, such as causation).

In support of his claim, the veteran submitted several VA and 
private medical records.  The veteran underwent a VA medical 
examination in November 1966.  The examination report reveals 
that the veterans nervous system, including psychiatric and 
personality evaluations, was normal.

A private medical record dated in August 1993 shows that the 
veteran indicated that he had experienced depression all of 
his life, but had not been treated.  He reported having 
insomnia, that he had no will to do anything, and that he had 
been suicidal three years earlier, but that he was no longer 
suicidal.  An assessment of depression was provided by the 
examiner.

A private psychiatric evaluation dated in August 1995 reveals 
a diagnosis of PTSD.  The veteran related an experience 
wherein a tire exploded killing a member of his platoon 
during his period of service in the Republic of Vietnam.  He 
indicated that this experience is one that most frequently 
comes to his mind.  He recalled memories of the soldier's 
dead body covered with blood.  He also reported witnessing a 
helicopter crash and explosion.  He indicated that he saw two 
members come out covered by fire.  He reported that he has 
nightmares of the foregoing occurrences and that helicopters 
elicit panic.  He stated that he cannot tolerate speaking of 
the war and that he watches little or no television as a 
result.  He related an incident where he became hostile when 
seeing his son in a JROTC uniform.  The examiner concluded 
that the veteran had clinical symptomatology compatible with 
his experienced in the Vietnam battlefields.  He further 
opined that the veteran's clinical alterations and confusion, 
as well as the environment, show that these experiences have 
noticeably affected his laborers capacity, personal happiness 
and interpersonal relations.  The examiner estimated that 
there was a causal relation between combat and the present 
symptomatology.

The veteran underwent a VA compensation and pension 
examination in December 1995.  The veteran reported that he 
and his wife had a pharmacy in Puerto Rico which they sold 
and moved to Orlando, Florida.  He indicated that he had 
become hostile when seeing his son in an ROTC uniform, that 
he experienced depression and was not tolerant of movies 
about war.  He also reported being overcome by fear and panic 
when seeing a helicopter flying overhead.  The veteran was 
examined by a Board of psychiatrists.  The veteran reported 
as stressful the incident with the exploding water tank 
referenced hereinabove.  He could not specify the time, place 
or name of the victim.  Objective findings demonstrated that 
the veteran was a well-developed, well nourished, rather 
stocky, middle-aged man.  He was dressed appropriately, was 
alert, and carried himself with appropriate posture and gait.  
There was little eye to eye contact observed.  There was no 
floating anxiety detected.  His expression was relevant, well 
organized, coherent, monotonous, quite vague, quite 
superficial, and there was no delusional material.  There was 
no perceptive disorder elicited.  The was no looseness of 
association.  He talked about his behavior, about his short 
experience in Vietnam, but was very vague and his affect did 
not correspond to his complaints.  There was marked 
superficiality observed.  He was oriented in three spheres, 
his memories were preserved, and retention, recall, intellect 
and sensorium were clear.  There were no depressive signs, no 
suicidal ruminations or impaired judgment.  The veteran was 
said to contradict himself and was not specific in any 
complaints.  The Board of examiners provided a diagnosis of 
no specific psychiatric disorder.

VA outpatient treatment records dated from July 1996 to July 
1997 demonstrate that the veteran reported symptoms 
associated with PTSD, which included depression, sleep 
disturbance, nightmares, anxiety, and flashbacks.  The 
examiners provided assessments which included chronic PTSD, 
adjustment disorder with depression, insomnia, and rule out 
PTSD.  The veteran was referred to continued support therapy.

While an assessment of PTSD has been provided, it was 
apparently based on the service history as provided by the 
veteran.  There is no credible supporting evidence of record 
that the claimed inservice stressors actually occurred.  The 
Board is mindful of the assessments of PTSD.  The Board, 
however, is not obligated to grant service connection for 
PTSD solely because the record contains a diagnosis of PTSD.  
See Wilson v. Derwinski, 2 Vet.App. 614, 618 (1992).

Accordingly, as there is no credible verification of the 
veteran's alleged stressors, and the current symptomatology 
has been associated with the events which are described 
solely by the veteran, the Board finds that the medical 
evidence does not establish a causal nexus between the 
veteran's current symptomatology and any inservice stressor.   
While the assessment of the veteran includes PTSD, there is 
no indication that the PTSD was in any way related to 
service.

In summary, the veteran has not met the requirements for the 
establishment of service connection for PTSD.  He does not 
have credible supporting evidence that the claimed inservice 
stressors actually occurred, and there is no medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed inservice stressors.  Absent such proof, 
there can be no valid claim.  Cohen, 10 Vet.App. at 128.  As 
such, the Board must conclude that the veteran's service 
connection claim for PTSD is not well grounded, and is 
denied.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  The Board also finds that the 
veteran has been informed of the requirements for service 
connection via the issuance of a statement of the case and by 
the issuance of a supplemental statement of the case.  

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not-well grounded, 
the Board concludes that this was harmless and that there is 
no prejudice to the veteran.  See Bernard v. Brown, 4 
Vet.App. 384 (1993); Edenfield, 8 Vet.App. at 184.  The Board 
considered the same law and regulations as did the RO.  The 
Board merely concludes that the initial evidentiary threshold 
has not been met.  The result is the same. 


ORDER

Entitlement to service connection for PTSD is denied.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



	(CONTINUED ON NEXT PAGE)


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 9 -


